DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed August 3, 2021 have been fully considered but they are not persuasive.  The Applicants argue that “Batzler’s transfer switch 16 lacks the capability of selectively connecting and disconnecting the standby generator 18 to utility power 12” (Remarks, page 8).  This is directed to unclaimed subject matter, as claim 1 does not contain any limitations regarding connecting the grid interconnection and backup power interconnection.  Claim 1 only recites “disconnecting” these two interconnections.  There is no explicit requirement in claim 1 that these two interconnections are ever connected.  
The Applicants’ summary of how Batzler’s transfer switch (16) moves between positions (to accept either grid or backup power) is correct.  But they have not amended the claim to address the shortcomings of the claim language.  The Applicants are directed to new claims 21 and 24, which explicitly recite the step of “connecting” the two interconnections.  This step is clearly missing from claim 1.  The term “disconnecting” may imply the existence of a connection, but claims must be explicit and distinctly claim the invention over which the Applicants are seeking patent protection.  Thus, claim 1 is not interpreted as including any connection between the two interconnections. 
Regarding new claims 21 and 24, Capp (US 2008/0278000; previously cited in the PTO-892 form dated 5/6/21) discloses that a utility interconnection can be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzler (US 2016/0156197).
With respect to claim 1, Batzler discloses a method for controlling an energy control system (fig 1-3; all text) having a grid interconnection (12), a backup load interconnection (21 and/or 22-32), a non-backup load interconnection (any point within the system; this interconnection is neither clearly defined in the claim nor used again within any of the dependent claims – this interconnection can be interpreted as any point in the Batzler system), and a backup power interconnection (18), comprising: 
receiving electronic data from a plurality of backup loads (step 52; par 26); 
detecting a power outage at the grid interconnection electrically coupled to a utility grid (step 54); 

connecting a first set of the plurality of backup loads to the backup load interconnection, wherein the backup load interconnection is electrically coupled to the backup power interconnection such that power is supplied from the backup power source to the first set of backup loads (step 62; par 28-32, 34); and 
wherein the first set of the plurality of backup loads is determined based on the electronic data from the plurality of backup loads (gathered in step 52; par 34).  
Batzler discloses collecting electronic data from a plurality of loads.  Then, when utility power fails, this data is used to determine which loads are connected to receive power from the backup source.  Data is collected from all loads (base loads 21 and selectable loads 22-32).  Loss of utility power also results in the step of disconnecting the grid interconnection from the backup power interconnection.  There is no requirement in claim 1 that these two interconnections are ever connected.  Batzler’s activation of the transfer switch (16) meets the broadest reasonable interpretation of disconnecting the grid from the backup.  
With respect to claim 2, Batzler discloses: disconnecting a second set of the plurality of backup loads (any of 22-32) from the backup load interconnection such that power is interrupted between the backup power source and the second set of backup loads.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler in view of Liu (US 2019/0348838).
With respect to claim 3, Batzler discloses the electronic data indicates a detected power consumption (par 24), but does not expressly disclose a usage time.  Liu discloses creating a power demand forecast through the monitoring of load demand and time usage (par 22-24).
Batzler and Liu are analogous because they are from the same field of endeavor, namely forecasting load demand.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine Batzler’s power consumption with Liu’s time usage.  The motivation for doing so would have been to gather more data.  The claim does not explain how the time usage datum is actually 
With respect to claim 4, Liu discloses the electronic data comprises data from a database defining a circuit load average associated with each of the plurality of loads with respect to discrete time blocks (par 23).  The references are analogous, as discussed above.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler in view of Pai (US 2014/0117758).
With respect to claims 5 and 7, Batzler discloses a backup power source, but does not disclose it is an electrical storage system or PV power generation system.  Pai discloses a load power distribution system (see fig 1) with a grid interconnection (101), backup power interconnections (107, 113) and load interconnections (106).  Pai further discloses that the backup power source comprises an electrical storage system (108) and a PV power generation system (114). 
Batzler and Pai are analogous because they are from the same field of endeavor, namely backup power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Batzler to include a battery and/or photovoltaics, as taught by Pai.  The motivation for doing so would have been to increase power reliability.  Having a variety of different backup power sources ensures power upon the failure of any one (i.e. Batzler running out of generator fuel).  Further motivation is the simple substitution of one known device for another (different known types of backup power supplies) to obtain predictable results.  MPEP §2143(B).
.  
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler in view of Capp (US 2008/0278000).  Alternatively, claims 21- are rejected under §103 as being unpatentable over Capp in view of Batzler. 
With respect to claim 21, Batzler discloses the recited method steps, as discussed above in the art rejection of claim 1.  Batzler does not expressly disclose “connecting the grid interconnection to the backup power interconnection while receiving power from a utility grid at the grid interconnection”.  Capp (fig 1-2; par 36-50) discloses a method for controlling an energy control system having a grid interconnection (10), a backup load interconnection (any one of 50, 52, 54), a non-backup load interconnection (any other one of 50, 52, 54), and a backup power interconnection (any of the horizontal bars leading from 40, 42, 44, 46), comprising: 
connecting the grid interconnection to the backup power interconnection while receiving power from a utility grid at the grid interconnection (par 37, 40), wherein the backup power interconnection is electrically coupled to a backup power source (40, 42, 44 and/or 46);
detecting a power outage at the grid interconnection (par 41); and

Capp discloses a power distribution system in which the backup power source is permanent connected to the loads.  Capp then uses a switch (22) to selectively connect/disconnect the grid from the rest of the power distribution system.  Claim 21 is a method claim and only broadly names the interconnections; the claim does not recite any definitive structure that would indicate how the backup power interconnection is coupled to the load interconnections.  Capps’ figure 1 matches what is disclosed by the Applicants in their figure 1.  Capps’ switch (22) provides the selective connection/disconnection, as claimed. 
Batzler and Capp are analogous because they are from the same field of endeavor, namely microgrids that isolate from the grid upon a grid fault.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Batzler transfer switch (16) with a grid-switch, as taught by Capp.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Both references allow for the disconnection of a faulty grid.  The only difference is that Capp’s backup power source is permanently coupled to the load while Batzler’s is only connected when the grid is disconnected.  The skilled artisan would have understood the benefits/drawbacks of both designs and how to compensate for the extra power (produced by the backup source(s)).
Alternatively, Capp discloses the method steps of connecting, detecting a power outage, and disconnecting (as discussed above).  Capp does not expressly disclose 
Capp and Batzler are analogous because they are from the same field of endeavor, namely microgrids that isolate from the grid upon a grid fault.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Capp to include the electronic data, as taught by Batzler.  The motivation for doing so would have been to distribute power more efficiently.  Both references disclose the use of a backup power source with less available power than a fully operational utility grid.  The skilled artisan would have been motivated to modify Capp to include a method to distribute the relatively smaller amount of available power.
With respect to claim 22, Capp discloses exporting an excess power output generated by the backup power source to the utility grid (par 37, 40) when the grid interconnection is connected to the backup power interconnection.
With respect to claim 23, Capp discloses the backup power source is a PV power generation system (44).
With respect to claims 24-25, Batzler in view of Capp (or Capp in view of Batzler) combine to disclose the recited method steps, as discussed above in the art rejections of claims 21-23.  Claim 24 recites the same limitations as claim 21 and adds the PV source from claim 23. The references are analogous, as discussed above.
With respect to claim 26, Capp discloses the PV power source (44) and Batzler discloses the connection of the first set of loads is based on power output of the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.